Oh Rehearing.
Taliaferro, J.
The principal inquiry in this case is, was there a renunciation of prescription by defendants, or either of them, as contended by plaintiffs ? The facts pertinent to this inquiry seem to be that in March, 1865, in New Orleans, at the-counting house of Polhaus, the witness of plaintiffs, a conversation ensued between him and Kitt-redge, one of the defendants, in regard to some unpaid accounts due by Kittredge & Ewing to F. A. Boyle & Co. In his answer to the Sixth interrogatory propounded to him by plaintiffs, Polhaus referring to the time at which this conversation occurred says: “ In or about the month of March, 1865, Dr. Kittredge informed me, in New Orleans, when I asked him about the bills that he would pay out of that year’s crop; he said that if he made a good crop he would pay it that season.”
It appears that at the date of the accounts sued upon (March, 1861), the witness was the book-keeper of the plaintiffs. He annexes to his answer to the third interrogatory copies of the bills of plantation supplies, forming the claim upon which the suit is founded. When he informs us afterwards that he asked Kittredge “about the bills” we think it fair to conclude that the character and amount of this specific indebtedness was in some definite manner made known to Kittredge, although, in his own testimony he says, “ Mr. Polhaus then observed that Mr. Boyle had some claims against these plantations, without showing any-specified account of such claims. I answered him that I did not know anything about these claims, that Dr. Ewing was the man who attended to that, and that he must go to him.” Here is a clear admission that he was informed of the plaintiff’s claims, although he states that no specified account was shown to him.
The counsel of the plaintiffs in their analysis of Kittredge’s reply to Polhaus, given by the latter in his answer to the sixth interrogatory, find two distinct promises: First, the declaration that “ he would pay out of that year’s crop,” and secondly, that “ if he made a good crop he would pay it that season.” We see no ground for thus dividing the expressions used by the defendant. All that he said on the subject of plaintiffs’ claim was said at one time, in the same connection, and on the same occasion. The words used were uttered under the same continuous expression of thought. They must be taken entire and in the sense which results from the whole together. The counsel on the part of the defendants make the point that the amount of the alleged debt exceeds five hundred dollars, and that the testimony of a single witness is insufficient, without corroborating circumstances, to establish a renunciation of prescription,
*276Théí'é i’á ¿ó evidence iá the record bearing iipon tlié giát oí the controversy, búi íhfe téktimony of tlié witness Polháus and tile defendant Kittrédge híiuself. The plaintiffs’ coünsel ehdéávof to show that on the subject oí the proinise the testimony Of the iattOr Is corroborative of that of the former. We cannot so construe it. Kittre'dgé in the conversation with Polhaus represents himself as having said to the latter: “ We have put in a large crop of cotton and expect to make a good profit provided vie succeed in Our crops, and if só wé might be able to p'ay any just ántl valid claims they might liávé against us.” This Seems to have been ’spoken in reference to the indebtedness of the. plantations generally. More especially in i'efer'ence to the plaintiffs’ claim, he said, in addition to whát we have already quoted: “I did not acknowledge these accounts, and I had ho idea of doing so, fór I knew nothing of the articles charged therein, and consequently Í could not know anything about them.”
We cannot find in the language used any direct, absolute promise to pay in any event. On the contrary, the promise was made with a condition, and it cannot be taken against the defendant as a clear voluntary renunciation of the prescription which' had accrued.
The conclusions we make render it unnecessary to pass upon the remaining point's presented. After a careful examination of the case in the aspects to which our attention has been invited, we are not con-, vinced that any change should be made in the first decision.
It is therefore ordered that the former decree of the court rendered in this case remain unaltered. 1 Rob. 336 ; 5 An. 340.